DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 4/1/2022.

Claim Objections
Claim 1 objected to because of the following informalities:  
On page 4 line 8, it recites “hypoxeamia”; however, it should recite “hypoxemia”;
On page 5 line 2, it recites “atleast a parent…”; however, it should recite “at least a parent”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such as “a means for triggering and broadcasting an emergency command…alternatively a means for the emergency command to be is triggered and broadcasted…a means to validate status of and activate internal wireless network connections…a means to check the pressure sensor…a means to assess the wireless antennae set…a means to process the accelerometer…a means to find a plurality of nearby wireless devices …a means to extract a shortest and robust communication pathway…a means to communicate plurality of recorded and tracking information”  in claim 16. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “real-time pressure data…motion data…a microprocessor with inbuilt memory to compute and store data”; however, it is unclear which “data” the microprocessor with inbuilt memory is computing and storing. Therefore, this claim is deemed indefinite.
Claims 16-19 and 21-31 are rejected the same because they depend upon claim 15.

Regarding claim 16, the claim limitations “a means for triggering and broadcasting an emergency command…alternatively a means for the emergency command to be is triggered and broadcasted…a means to validate status of and activate internal wireless network connections…a means to check the pressure sensor…a means to assess the wireless antennae set…a means to process the accelerometer…a means to find a plurality of nearby wireless devices …a means to extract a shortest and robust communication pathway…a means to communicate plurality of recorded and tracking information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear linkage between the structure, material, or acts and the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 17 is rejected the same because it depends upon claim 16.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 16 recites “A real-time and automatic emergency response system, involving the automated emergency support apparatus in Claim 15, comprising: a means for triggering and broadcasting an emergency command…alternatively a means for the emergency command to be is triggered and broadcasted…a means to validate status of and activate internal wireless network connections…a means to check the pressure sensor…a means to assess the wireless antennae set…a means to process the accelerometer…a means to find a plurality of nearby wireless devices …a means to extract a shortest and robust communication pathway…a means to communicate plurality of recorded and tracking information…”. 1) It is unclear what the corresponding structures for the above “means” are. 2) It is unclear whether the means are part of the “real-time and automatic emergency response system” or the “automated emergency support apparatus”. Therefore, this claim is deemed indefinite. Claim 17 is rejected the same because it depends upon claim 16.

Claim 17 is directed towards an “automatic emergency triggering method”; however, there are no methods steps. Therefore, this claim is deemed indefinite.

Claim 18 recites “A child tracking application, wirelessly synchronized to the automated emergency support apparatus in Claim 15 and the life-support network, comprising: an emergency button functionality… an alert button functionality… a missing note functionality… a functionality to record and display location, map data, transportation mode, speed, device status, method of unbuckling, the missing note and user information on the parent or guardian and the SOS network on triggering the emergency command or on the parent or guardian device, the SOS network and the stranger devices in location vicinity of the automated emergency apparatus on triggering the alert command… a functionality to display a plurality of real-time biological information… a vitals monitor functionality… a send tracking update functionality…an abduction alert functionality…”. According to MPEP 2114, “Features of an apparatus may be recited either structurally or functionally”; however, "[A]pparatus claims cover what a device is, not what a device does." The above claim limitations are directed towards what the device does but does not cover what structure(s) correspond to the claimed functionalities. Therefore, this claim is deemed indefinite.

Claim 17 is a hybrid claim, meaning the claim are directed to both a system and a method. MPEP 2173.05(p)II, recites “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-ATA 35 U.S.C. 112, second paragraph.” Therefore, this claim is deemed indefinite.

Claim 18 recites “...a functionality to record and display location, map data, transportation mode, speed, device status, method of unbuckling, the missing note condition and user information on the parent or guardian...”; however, it is unclear how the information displayed on a person, such as a parent or guardian. It appears that the information should be displayed on the parent or guardian device. Therefore, this claim is deemed indefinite.

Claim 19 recites “A clinical emergency application, wirelessly synchronized to the automated emergency support apparatus in Claim 15 and the life-support network, comprising:… a predicted clinical condition functionality and an automated medical condition description functionality… a functionality to record and display location, transportation mode and transportation speed…a functionality to display real-time biological information…a functionality to record and display user information…a vitals monitor functionality... a send tracking update functionality... a medical alert functionality”. According to MPEP 2114, “Features of an apparatus may be recited either structurally or functionally”; however, "[A]pparatus claims cover what a device is, not what a device does." The above claim limitations are directed towards what the device does but does not cover what structure(s) correspond to the claimed functionalities. Therefore, this claim is deemed indefinite.

Claim 22 recites “The apparatus” in line 1. There is insufficient antecedent basis for this limitation in the claim. Therefore, this claim is deemed indefinite.

Claim 22 recites “spring-like hinge”; however, “like” is considered a term of approximations (please see MPEP 2173.05(b)). Therefore, this claim is deemed indefinite.

Claim 23 recites “The apparatus...” in line 1. There is insufficient antecedent basis for this limitation in the claim. Therefore, this claim is deemed indefinite.

Claim 25 recites “The apparatus...” in line 1. There is insufficient antecedent basis for this limitation in the claim. Therefore, this claim is deemed indefinite.

Claim 27 recites “The apparatus...” in line 1. There is insufficient antecedent basis for this limitation in the claim. Therefore, this claim is deemed indefinite.

Claim 29 recites “The apparatus in Claim 26 further comprises: a free-loop and a fixed magnetic attractable buckle element on a front strap to fasten the apparatus” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is also unclear which apparatus that “the apparatus” in line 3 is referring to. Therefore, this claim is deemed indefinite.

Claim 30 recites “The blood glucose sensor, blood pressure sensor, pulse sensor and stress sensor of the automated emergency support apparatus in Claim 15 is a red LED, an IR LED, a green LED, a Near Infrared LED, a photodetector set and a set of four electrical sensors”; however it unclear which elements corresponds to each of the “blood glucose sensor, blood pressure sensor, pulse sensor and stress sensor”. Therefore, this claim is deemed indefinite. 

Claim 31 recites “a mini-cuff”; however, it is unclear what this is. Also, the specification is silent in regards to “a mini-cuff”. Therefore, this claim is deemed indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 24-28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Amis (US 20140118140 A1) in view of Bitoun (US 20140329214 A1).

Regarding claim 15, Amis discloses an automated emergency support apparatus comprising: 
a biosensor set comprising a blood glucose sensor, a blood pressure sensor, a pulse sensor, a stress sensor and a temperature sensor to extract a plurality of biological and health information including heart rate, heart rate variability, oxygen saturation, neural activity, breathing pattern, blood pressure levels, blood sugar levels, body temperature, sleep cycles, sleep apnea condition, hypoglycemia state, hyperglycemia state, congestive heart failure condition, CO poisoning condition, hypoxia condition, hypoxeamia condition, hypothermia condition, hyperthermia condition, stress condition, anxiety condition and seizure condition ([0048] sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.); 
a pressure sensor set to extract and recognize real-time pressure data, force and method of automated emergency support apparatus removal ([0053] In another embodiment, the personal safety device 102 includes a touch sensitive case 208 that can activate the panic feature upon application of a certain amount of pressure. When the user 100 exerts pressure in excess of a threshold amount, the panic feature is activated. This feature is especially useful in situations where the user 100 cannot speak or make sounds. Therefore, based on [0053] the pressure sensor is implicitly disclosed in order to determine the amount of applied pressure. [0058] In another embodiment, a personal safety device 102 can include one or more tamper-resistant or tamper-proof bracelets, anklets, straps or harnesses to secure the personal safety device 102 to a person. In this way, small children who might be liable to remove and lose the personal safety device 102 will be thwarted. Similarly, a perpetrator probation program can use a personal safety device 102 to track an offender's location without the risk that the offender will remove the device. In one embodiment, if the personal safety device 102 is removed, the personal safety device 102 can automatically transmit a message to a relay to a remote monitoring center 108 indicating this event. ); 
an accelerometer to extract real-time movement feedback to remove motion errors and motion data including walking, running, sprinting, biking, driving ([0064] the device 102 may include accelerometers and other motion sensors); 
a video camera module and a micro-mic module to record and perceive a plurality of emergency and abduction events ([0044] A personal safety device 102 in one embodiment can be hand-held and/or wearable with a form factor similar to that of a portable electronic device such as (but not limited to) a cellular phone, digital music player or digital camera. [0050] By way of a non-limiting example, the user can depress the panic button 104 once to begin recording sound through microphone 210 and optionally begin recording still or moving images (e.g., MPEG-4) through a digital camera having lens 214.); 
a wireless antennae set of comprising WLAN, BLE, GSM and GPS to create a SWARM network and to wirelessly communicate with a life-support network comprising a central server, at least a parent or a guardian device, a SOS network and a plurality of stranger devices in location vicinity of the automated emergency apparatus ([0044] A GPS receiver or other geographic location determination device (e.g., GSM transceiver) is integrated with the personal safety device 102 and can be used to determine the location, speed and direction of travel of a personal safety device 102 user. [0089] This enhanced location information includes not only GPS coordinates, but also information collected from nearby WiFi hotspots, RFID sensors, Bluetooth sensors, and other short-range communication protocols. This information can include the name of nearby businesses that are transmitting WiFi or other communication signals.); 
a display to operate the automated emergency support apparatus (fig. 2; [0045] The personal safety device 102 includes a display); 
a network of wirelessly synchronized accessorial mobile devices to operate the automated emergency support apparatus ([0050] the remote monitoring center 108 so that the dispatch operator 10 can listen in, monitor, view the situation, and also take control of the device 102 if necessary. [0167] In another embodiment, the safety network includes safety patrols of groups of volunteers that can orient people to join or pass by one of these. These groups or hordes of people might be on constant roaming patrols and the remote monitoring center can direct them to areas where people need company to get home. The group can also "swarm" an area lacking law and order or which is currently dangerous. This would mean brining dozens or hundreds of volunteers to "take back" a neighborhood.).
However Amis does not expressly disclose a microprocessor with inbuilt memory to compute and store data. Although, [0045] the personal safety device 102 comprises a battery. [0136] memory devices, memory stick, flash RAM, static RAM, non-volatile memory, magnetic or optical cards, nanosystems (including molecular memory ICs), or any type of media or device suitable for storing instructions and/or data).
Bitoun, from a similar of endeavor teaches, a microprocessor with inbuilt memory to compute and store data ([0017] microprocessor (MCU) is for code execution from the sensors to perform the diagnostic functions. The output from the microprocessor is then sent for storage in, e.g., a mini SD card or transmitted for storage to another device (using e.g., a USB port and USB drive) or to a wireless communication module.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a microprocessor with inbuilt memory to compute and store data as suggested by Bitoun in the apparatus taught by Amis in order to  monitor physiological conditions of a person and regulate use of the batteries (as suggested in Bitoun abstract and [0014] and [0017]).

Regarding claim 16, Amis in view of Bitoun discloses a real-time and automatic emergency response system, involving the automated emergency support apparatus in Claim 15, comprising: 
a means for triggering and broadcasting an emergency command by the automated emergency support apparatus, and alternatively a means for the emergency command to be is triggered and broadcasted by the life-support network (Amis [0009] In addition, current personal GPS devices that are worn or carried allow an individual's location to be tracked and, in some cases, allow help to be summoned in an emergency by transmitting the current location of the individual to providers of emergency services. [0020] In an embodiment, the disclosure relates to a method of requesting the aid of safety volunteers, comprising: receiving at a server, a distress signal including a location data, from a first mobile device; identifying, by the server, a safety volunteer having a location within a predetermined vicinity of the location data, wherein the safety volunteer is pre-screened by the server; and transmitting, by the server, a message to the safety volunteer, the message including the location data. [0145] Similarly, the speaker can be a remote speaker integrated within a vehicle, home security/entertainment center, or public address system. The remote monitoring center 108 can utilize the remote speaker to broadcast messages to warn or alert perpetrators.); 
a means to validate status of and activate internal wireless network connections of BLE, WLAN, GSM and GPS of the emergency support apparatus on triggering the emergency command (Amis [0044] A GPS receiver or other geographic location determination device (e.g., GSM transceiver) is integrated with the personal safety device 102 and can be used to determine the location, speed and direction of travel of a personal safety device 102 user. [0089] This enhanced location information includes not only GPS coordinates, but also information collected from nearby WiFi hotspots, RFID sensors, Bluetooth sensors, and other short-range communication protocols. This information can include the name of nearby businesses that are transmitting WiFi or other communication signals.); 
a means to check the pressure sensor to recognize force and method of removal of the emergency support apparatus on triggering the emergency command (Amis [0052] In another embodiment, the panic feature can be activated with a voice command or by a sound, or by applying pressure to the surface of the personal safety device 102.); 
a means to assess the wireless antennae set of the emergency support apparatus to extract location data, speed and movement data of the emergency support apparatus on triggering the emergency command (Amis [0044] A GPS receiver or other geographic location determination device (e.g., GSM transceiver) is integrated with the personal safety device 102 and can be used to determine the location, speed and direction of travel of a personal safety device 102 user. [0089] This enhanced location information includes not only GPS coordinates, but also information collected from nearby WiFi hotspots, RFID sensors, Bluetooth sensors, and other short-range communication protocols. This information can include the name of nearby businesses that are transmitting WiFi or other communication signals.);5 
a means to process the accelerometer to track the mode of transport and phase of the apparatus ([0064] the device 102 may include accelerometers and other motion sensors);  
a means to find a plurality of nearby wireless devices of the emergency support apparatus to form a SWARM network and to record information about SWARM devices (Amis [0167] In another embodiment, the safety network includes safety patrols of groups of volunteers that can orient people to join or pass by one of these. These groups or hordes of people might be on constant roaming patrols and the remote monitoring center can direct them to areas where people need company to get home. The group can also "swarm" an area lacking law and order or which is currently dangerous. This would mean brining dozens or hundreds of volunteers to "take back" a neighborhood.);  
a means to extract a shortest and robust communication pathway from the wireless networks and the SWARM network; a means to communicate plurality of recorded and tracking information comprising a missing note, the biological and health information, the location data, the accelerometer data, the information about SWARM device and the pressure sensor data to the central server, the parent or guardian device and the SOS network through WLAN, GPS, Bluetooth, SWARM Network and GSM on triggering the emergency command (Amis [0123] In another embodiment, upon receiving information from a personal safety device 102, the communication system 104 and/or remote monitoring center 108, in addition to contacting the emergency response systems, can also automatically contact one or more other clients (e.g., a child's parents, a friend or spouse, an employer, etc.). [0087] The "pre-screen" service also allows a user to record events, persons, scenes, etc. and provide valuable information that may be used in the investigation of a crime, in the search for a kidnapping victim or missing person. Collection of this information also warns the potential perpetrator that they have been recorded and that the monitoring service is aware of them and has locatable information such as their name, birth date, vehicle license number, home address, business name, etc. [0121] In another embodiment, the communication system 104 may be coupled to a satellite that can provide imagery that may assist in locating missing persons or fleeing perpetrators. The satellite image may be used to direct airborne support such as airplanes and helicopters to track individuals. The airborne support can itself also be used to collect images and data, and the airborne support may be unmanned reconnaissance drones. [0152] For example, the Algorithm 601 can constantly receive real-time information from the user's personal safety device, such as location coordinates, speed of travel, audio/video/image data, temperature and moisture data, etc. This data can be transmitted in real-time without the user's knowledge whenever the device is active, and/or upon activation of a trigger or button by the user. In another embodiment, the data can be transmitted upon a request signal from the remote monitoring center. [0167] In another embodiment, the safety network includes safety patrols of groups of volunteers that can orient people to join or pass by one of these. These groups or hordes of people might be on constant roaming patrols and the remote monitoring center can direct them to areas where people need company to get home. The group can also "swarm" an area lacking law and order or which is currently dangerous. This would mean brining dozens or hundreds of volunteers to "take back" a neighborhood.); and
a means to communicate plurality of recorded and tracking information comprising the missing note, the biological and health data, the location data, the accelerometer data, the information about SWARM device and the pressure sensor data to the central server, the parent or guardian device, the SOS network and also to the nearby devices in location vicinity of the automated emergency apparatus on triggering an alert command (Amis [0009] In addition, current personal GPS devices that are worn or carried allow an individual's location to be tracked and, in some cases, allow help to be summoned in an emergency by transmitting the current location of the individual to providers of emergency services. [0020] In an embodiment, the disclosure relates to a method of requesting the aid of safety volunteers, comprising: receiving at a server, a distress signal including a location data, from a first mobile device; identifying, by the server, a safety volunteer having a location within a predetermined vicinity of the location data, wherein the safety volunteer is pre-screened by the server; and transmitting, by the server, a message to the safety volunteer, the message including the location data. [0145] Similarly, the speaker can be a remote speaker integrated within a vehicle, home security/entertainment center, or public address system. The remote monitoring center 108 can utilize the remote speaker to broadcast messages to warn or alert perpetrators. [0167] In another embodiment, the safety network includes safety patrols of groups of volunteers that can orient people to join or pass by one of these. These groups or hordes of people might be on constant roaming patrols and the remote monitoring center can direct them to areas where people need company to get home. The group can also "swarm" an area lacking law and order or which is currently dangerous. This would mean brining dozens or hundreds of volunteers to "take back" a neighborhood.). 

Regarding claim 17, Amis in view of Bitoun discloses a system in Claim 16 further comprises an automatic emergency triggering method comprising: 
a means to process data for to verify and recognize valid abduction range, realistic range and method and force of the automated emergency support apparatus removal (Amis [0053] In another embodiment, the personal safety device 102 includes a touch sensitive case 208 that can activate the panic feature upon application of a certain amount of pressure. When the user 100 exerts pressure in excess of a threshold amount, the panic feature is activated. This feature is especially useful in situations where the user 100 cannot speak or make sounds. [0058] In another embodiment, a personal safety device 102 can include one or more tamper-resistant or tamper-proof bracelets, anklets, straps or harnesses to secure the personal safety device 102 to a person. In this way, small children who might be liable to remove and lose the personal safety device 102 will be thwarted. Similarly, a perpetrator probation program can use a personal safety device 102 to track an offender's location without the risk that the offender will remove the device. In one embodiment, if the personal safety device 102 is removed, the personal safety device 102 can automatically transmit a message to a relay to a remote monitoring center 108 indicating this event. ); 
a means to validate if the biological and health information is in realistic range and if the automated emergency support apparatus is worn by user (Amis [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.); 
a means to verify if the biological and health information is in range of clinical emergency (Amis [0053] In another embodiment, the personal safety device 102 includes a touch sensitive case 208 that can activate the panic feature upon application of a certain amount of pressure. When the user 100 exerts pressure in excess of a threshold amount, the panic feature is activated. This feature is especially useful in situations where the user 100 cannot speak or make sounds.); and  
a means to alert the life-support network automatically on identification of user's life at risk due to clinical and abduction emergency (Amis [0152] For example, the Algorithm 601 can constantly receive real-time information from the user's personal safety device, such as location coordinates, speed of travel, audio/video/image data, temperature and moisture data, etc. This data can be transmitted in real-time without the user's knowledge whenever the device is active, and/or upon activation of a trigger or button by the user. In another embodiment, the data can be transmitted upon a request signal from the remote monitoring center.).  

Regarding claim 18, Amis in view of Bitoun discloses a child tracking application ([0059] In an embodiment, the personal safety device 102 is an off-the-shelf smart phone or device, such as an iPhone, iPod, iPad, Blackberry, Droid, or other similar system. The off-the-shelf device can be loaded with applications or software that enables the off-the-shelf device to act as a personal safety device 102 of this invention. For example, a user can download an application from the Internet or Apple Apps Store that allows for various services to be accessed by the user. In an embodiment, the user can pay a one-time or monthly subscription fee to the security provider to gain access to the downloadable applications. Alternatively, the user can download the applications for free, and receive a limited-time or limited-feature access to try the security services. The user must then purchase a subscription to "unlock" the full capabilities and have access to the full range of security services provided. [0083] In an embodiment, after opting-in to the Spartan volunteer network, the Spartan volunteer can register multiple devices with the center 108, such as their mobile phone, their tablet, and/or their desktop computer. Upon registering their devices, the Spartan volunteer can receive a software application from the center 108 on their device which allows the above-mentioned visual map, peer-to-peer connectivity, and communication tools that enable the Spartan volunteer to provide their assistance.), wirelessly synchronized to the automated emergency support apparatus in Claim 15 and the life-support network, comprising: 
an emergency button functionality the emergency command in the life support network; 7an alert button functionality to trigger the alert command in the life support network (fig. 1; Amis [0152] For example, the Algorithm 601 can constantly receive real-time information from the user's personal safety device, such as location coordinates, speed of travel, audio/video/image data, temperature and moisture data, etc. This data can be transmitted in real-time without the user's knowledge whenever the device is active, and/or upon activation of a trigger or button by the user. In another embodiment, the data can be transmitted upon a request signal from the remote monitoring center.); 
a missing note functionality to record missing note about user from the parent or guardian device and the SOS network (Amis [0087] The "pre-screen" service also allows a user to record events, persons, scenes, etc. and provide valuable information that may be used in the investigation of a crime, in the search for a kidnapping victim or missing person); 
a functionality to record and display location, map data, transportation mode, speed, device status, method of unbuckling, the missing note and user information on the parent or guardian and the SOS network on triggering the emergency command or on the parent or guardian device, the SOS network and the stranger devices in location vicinity of the automated emergency apparatus on triggering the alert command (Amis fig. 1; [0043] The communication and dispatch system 122 comprises means to store and access communications information, a user database, an emergency services database, map display information, and unit identifier and alarm status display information. In a preferred embodiment, display console displays the alarm signal origination location, the user identification, and an alarm code, as described in more detail in FIG. 2 below. A number of suitable map programs incorporating many of these features are commercially available and suitable for use with the present invention. [0045] The personal safety device 102 includes a display (e.g., liquid crystal, light emitting diode, plasma, or other suitable display) which can be used to display status information and messages. [0126] FIG. 4 is an illustration of an exemplary dispatch interface in accordance to certain embodiments of the invention. The dispatch interface 400 visually depicts the path of a personal safety device 102 on a satellite or street map display 402 as well as a projected path based on the current direction and travel speed of the personal safety device 102. In addition, the dispatch interface 400 provides the ability to playback images/movies/videos and sounds that were recorded on the personal safety device 102 at given geographic locations in the audio/visual display 406.); 
a functionality to display a plurality of real-time biological information comprising pulse rate, breathing rate, oxygen saturation, neural activity, blood glucose levels, blood pressure data, stress levels and body temperature on the parent or guardian and the SOS network on triggering the emergency command or on the parent or guardian device, the SOS network and the stranger devices in location vicinity of the automated emergency apparatus on triggering the alert command ([0045] The personal safety device 102 includes a display (e.g., liquid crystal, light emitting diode, plasma, or other suitable display) which can be used to display status information and messages.); 
a vitals monitor functionality to monitor detailed live biological signals to be displayed on the parent or guardian and the SOS network on triggering the emergency command or on the parent or guardian device, the SOS network and the stranger devices in location vicinity of the automated emergency apparatus on triggering the alert command (Amis fig. 1; [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.); 
a send tracking update functionality to update and share location data to the life-support network (Amis [0126] FIG. 4 is an illustration of an exemplary dispatch interface in accordance to certain embodiments of the invention. The dispatch interface 400 visually depicts the path of a personal safety device 102 on a satellite or street map display 402 as well as a projected path based on the current direction and travel speed of the personal safety device 102. In addition, the dispatch interface 400 provides the ability to playback images/movies/videos and sounds that were recorded on the personal safety device 102 at given geographic locations in the audio/visual display 406.); and 
an abduction alert functionality to display abduction alert on the parent or guardian and the SOS network on recognizing trigger of the emergency command, and on the parent or guardian device, the SOS network and 8the stranger devices in location vicinity of the automated emergency apparatus on recognizing trigger of the alert commands (Amis [0045] The personal safety device 102 includes a display (e.g., liquid crystal, light emitting diode, plasma, or other suitable display) which can be used to display status information and messages. By way of a non-limiting example, status information could include location information, battery life, an indication of whether or not the personal safety device 102 is within range of a receiver, paging/e-mail messages, caller identification, music selections, images, games, and information entered from keypad 206. Claim 5. The method of claim 1, further comprising displaying a visual map using the location data on a second mobile device.).  

Regarding claim 19, Amis in view of Bitoun discloses a clinical emergency application ([0059] In an embodiment, the personal safety device 102 is an off-the-shelf smart phone or device, such as an iPhone, iPod, iPad, Blackberry, Droid, or other similar system. The off-the-shelf device can be loaded with applications or software that enables the off-the-shelf device to act as a personal safety device 102 of this invention. For example, a user can download an application from the Internet or Apple Apps Store that allows for various services to be accessed by the user. In an embodiment, the user can pay a one-time or monthly subscription fee to the security provider to gain access to the downloadable applications. Alternatively, the user can download the applications for free, and receive a limited-time or limited-feature access to try the security services. The user must then purchase a subscription to "unlock" the full capabilities and have access to the full range of security services provided. [0083] In an embodiment, after opting-in to the Spartan volunteer network, the Spartan volunteer can register multiple devices with the center 108, such as their mobile phone, their tablet, and/or their desktop computer. Upon registering their devices, the Spartan volunteer can receive a software application from the center 108 on their device which allows the above-mentioned visual map, peer-to-peer connectivity, and communication tools that enable the Spartan volunteer to provide their assistance.), wirelessly synchronized to the automated emergency support apparatus in Claim 15 and the life-support network, comprising: 
an alert network button to alert the life-support network and social network; an alert SOS button to alert the SOS network (Amis [0152] For example, the Algorithm 601 can constantly receive real-time information from the user's personal safety device, such as location coordinates, speed of travel, audio/video/image data, temperature and moisture data, etc. This data can be transmitted in real-time without the user's knowledge whenever the device is active, and/or upon activation of a trigger or button by the user. In another embodiment, the data can be transmitted upon a request signal from the remote monitoring center.); 
an alert all button to alert the parent or guardian device, the SOS network and the stranger devices in location vicinity of the automated emergency apparatus (Amis [0152] For example, the Algorithm 601 can constantly receive real-time information from the user's personal safety device, such as location coordinates, speed of travel, audio/video/image data, temperature and moisture data, etc. This data can be transmitted in real-time without the user's knowledge whenever the device is active, and/or upon activation of a trigger or button by the user. In another embodiment, the data can be transmitted upon a request signal from the remote monitoring center.); 
a predicted clinical condition functionality and an automated medical condition description functionality to diagnose, record and display medical condition of user (Amis [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user. Also see Bitoun abstract and [0014] A device for diagnosing stress and other conditions which cause stress-like physiological responses has its components preferably contained in a wristband, to be worn by the user. The device can capture physiological information that is processed, then recorded, for later access, and/or displayed immediately. The information can also be wirelessly transmitted to a user's cell phone, computer or anywhere else for storage or analysis, or transferred from a port on the device to a flash drive or other storage medium.); 
a functionality to record and display location, transportation mode and transportation speed (Amis [0040] The services and embodiments provided by the remote monitoring center 108 and described herein are powered by an intelligent security assessment algorithm which synthesizes various data inputs to provide a security assessment of a user, environment, or situation. The security assessment algorithm, named the Victor Algorithm, utilizes data from the user and user device, such as location coordinates, path and speed of travel, past movement history and patterns, temperature and sounds (i.e. irregular noises) from the user's surroundings, and images and video of the user's surroundings. [0043] In an embodiment, the remote monitoring center 108 is staffed by one or more dispatch operators 120 and includes a communication and dispatch system 122 which may include a telephone system, one or more data modems, a computer system, and one or more display consoles. The communication and dispatch system 122 comprises means to store and access communications information, a user database, an emergency services database, map display information, and unit identifier and alarm status display information. The communication and dispatch system 122 further comprises one or more data-to-voice switches and has remote activation capability, plotting Algorithms, boundary monitoring alarm features, and the capability to store and retrieve historical data as well as data related to the user 100 or the personal safety device 102. In a preferred embodiment, display console displays the alarm signal origination location, the user identification, and an alarm code, as described in more detail in FIG. 2 below. A number of suitable map programs incorporating many of these features are commercially available and suitable for use with the present invention.); 
a functionality to display real-time biological information comprising real-time data on pulse rate, breathing rate, oxygen saturation, neural activity, blood glucose levels, blood pressure data, stress levels and body temperature (Amis [0043] In an embodiment, the remote monitoring center 108 is staffed by one or more dispatch operators 120 and includes a communication and dispatch system 122 which may include a telephone system, one or more data modems, a computer system, and one or more display consoles. The communication and dispatch system 122 comprises means to store and access communications information, a user database, an emergency services database, map display information, and unit identifier and alarm status display information. The communication and dispatch system 122 further comprises one or more data-to-voice switches and has remote activation capability, plotting Algorithms, boundary monitoring alarm features, and the capability to store and retrieve historical data as well as data related to the user 100 or the personal safety device 102. In a preferred embodiment, display console displays the alarm signal origination location, the user identification, and an alarm code, as described in more detail in FIG. 2 below. A number of suitable map programs incorporating many of these features are commercially available and suitable for use with the present invention. [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.); 
a functionality to record and display user information comprising data on user name, age, gender, medical plan and medical insurance number (Amis [0132] In an embodiment, the user information display 404 can also display demographic information about the user, such as age, sex, race, height, weight, and if the user has any medical conditions. For example, the display 404 can indicate whether the user 100 is a diabetic, or handicapped. Such information can further assist the dispatch operator 120 in providing the appropriate assistance to the user 100.); 
a vitals monitor functionality to monitor detailed real-time medical signals (Amis fig. 1; [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.); 
a send tracking update functionality to update and share location data to the life-support network (Amis [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user. Also see Bitoun abstract and [0014] A device for diagnosing stress and other conditions which cause stress-like physiological responses has its components preferably contained in a wristband, to be worn by the user. The device can capture physiological information that is processed, then recorded, for later access, and/or displayed immediately. The information can also be wirelessly transmitted to a user's cell phone, computer or anywhere else for storage or analysis, or transferred from a port on the device to a flash drive or other storage medium.); a send tracking update functionality, wherein adapted to update and share data to the said life- support network (Amis fig. 1; [0066] In Phase Two, users can access via the portable safety device 102 a "Check-In" service, "GPS Track & Log" feature, "Speaker On" function, "My Friends Network", "Personal Guard", and "Date Safe". [0067] The "GPS Track & Log" feature allows the user to activate GPS tracking on their device 102, which enables the center 108 to track the user's movements and route during a specific time period. In an embodiment, GPS tracking is always active and the device is constantly being tracked and its movements logged by the center 108.); and 
a medical alert functionality to display a medical alert on the life-support network on recognized events of clinical emergency or on manually triggering emergency/alert command through the alert network button, the alert SOS button and the alert all button (Amis [0039] The remote monitoring center 108 serves as a go-between the user 100 and various service providers and first responders, such as police departments 110, emergency medical service (EMS) providers 112. [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user. [0106] Safety Network for Medical Use. For example, if a group of individuals were trapped during an earthquake and needed medical help, a physician or health care provider can access information provided by the security network to assess the needs of individuals and/or to perform a triage helping first responders make resource decisions accordingly. This information can include, for example, pre-existing health conditions of the user, drug interactions and allergies, and next of kin information. [0132] In an embodiment, the user information display 404 can also display demographic information about the user, such as age, sex, race, height, weight, and if the user has any medical conditions.).  

Regarding claim 24, Amis in view of Bitoun discloses the automated emergency support apparatus in Claim 15 further comprises: 
a frame embedded with a pressure sensor of the pressure sensor set; a contact surface of the frame comprising the biosensor set to extract biological and health information (Amis [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user. Bitoun fig. 1 illustrates the  sensors); 
at least an additional pressure sensor affixed on a detachable buckle frame of a strap to track the pressure data during events of aggressively unstrapping and emergency (Amis [0058] In another embodiment, a personal safety device 102 can include one or more tamper-resistant or tamper-proof bracelets, anklets, straps or harnesses to secure the personal safety device 102 to a person. In this way, small children who might be liable to remove and lose the personal safety device 102 will be thwarted. Similarly, a perpetrator probation program can use a personal safety device 102 to track an offender's location without the risk that the offender will remove the device. In one embodiment, if the personal safety device 102 is removed, the personal safety device 102 can automatically transmit a message to a relay to a remote monitoring center 108 indicating this event.). 

Regarding claim 25, Amis in view of Bitoun discloses the apparatus in Claim 24 further comprises rounded casing structure and contact surface to evade cuts and injuries (Amis fig. 1 illustrates a round casing structure of personal safety device 102).  

Regarding claim 26, Amis in view of Bitoun discloses the automated emergency support apparatus in Claim 15 further comprising: at least four pressure sensors placed on corners of a frame to accurately track pressure data, direction of removal and force of removal a contact surface of the frame comprising the biosensor set to extract biological and health information (Amis [0053] In another embodiment, the personal safety device 102 includes a touch sensitive case 208 that can activate the panic feature upon application of a certain amount of pressure. When the user 100 exerts pressure in excess of a threshold amount, the panic feature is activated. This feature is especially useful in situations where the user 100 cannot speak or make sounds. [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.).   

Regarding claim 27, Amis in view of Bitoun discloses the apparatus in Claim 26 further comprises rounded corners on the frame to evade cuts and injuries (Amis fig. 1 illustrates a round casing structure of personal safety device 102).  

Regarding claim 28, Amis in view of Bitoun discloses an accessorial emergency support apparatus wirelessly synchronized to the automated emergency support apparatus in Claim 15 ([0055] The device may also transmit to any other devices, such as other user devices on the security network, which may be located in the vicinity of the user 100 to transmit alarms, alerts or data, image or video captures for storage. [0057] In another embodiment, the personal safety device 102 can be integrated with other devices/form factors such as wristwatches, digital cameras, digital music players, PDAs, Pocket PCs or other suitable devices. [0076] The center 108 then transmits a message to the devices of any Spartan volunteer that is geographically close to the user device 102 location.), which comprises: a high definition video camera on a front surface to secretively perceive emergency conditions and to operate the accessorial emergency support apparatus (Amis figs. 1-2; [0044] A personal safety device 102 in one embodiment can be hand-held and/or wearable with a form factor similar to that of a portable electronic device such as (but not limited to) a cellular phone, digital music player or digital camera. [0050] By way of a non-limiting example, the user can depress the panic button 104 once to begin recording sound through microphone 210 and optionally begin recording still or moving images (e.g., MPEG-4) through a digital camera having lens 214.); a microphone on the front surface to secretively perceive Amis [0044] A personal safety device 102 in one embodiment can be hand-held and/or wearable with a form factor similar to that of a portable electronic device such as (but not limited to) a cellular phone, digital music player or digital camera. [0050] By way of a non-limiting example, the user can depress the panic button 104 once to begin recording sound through microphone 210 and optionally begin recording still or moving images (e.g., MPEG-4) through a digital camera having lens 214.); an accelerometer connected to a central microprocessor with internal memory to cancel motion noise and to record movement data of the accessorial emergency support apparatus([0064] the device 102 may include accelerometers and other motion sensors); a wireless antennae set of comprising WLAN, Bluetooth, GSM and GPS for wireless communication and to track speed and location of the accessorial emergency support apparatus ([0044] A GPS receiver or other geographic location determination device (e.g., GSM transceiver) is integrated with the personal safety device 102 and can be used to determine the location, speed and direction of travel of a personal safety device 102 user. [0089] This enhanced location information includes not only GPS coordinates, but also information collected from nearby WiFi hotspots, RFID sensors, Bluetooth sensors, and other short-range communication protocols. This information can include the name of nearby businesses that are transmitting WiFi or other communication signals.); a synchronization button for wireless synchronization with the automated emergency support apparatus and life-support network a power button to power on, power off, operate sleep mode and operate the accessorial emergency support apparatus (Amis [0089] 0089] In Phase Four, users can access via the portable safety device 102 the "911 Direct Locator" and "Search Services". The "911 Direct Locator" allows the user to transmit enhanced location information to the center 108 or to a 911 emergency service. This enhanced location information includes not only GPS coordinates, but also information collected from nearby WiFi hotspots, RFID sensors, Bluetooth sensors, and other short-range communication protocols.); a USB module to plug to external devices, to power the accessorial emergency support apparatus and to recharge internal battery (Bitoun [0034] These circuits are preferably decoupled with decouplers composed of capacitors and inductors, that reduce the noise to the power supply lines. [0078] Peripheral Unit --USB Charging and Battery Monitoring Module); and a detachable adhesive surface to mount and attach the accessorial emergency support apparatus (Amis figs. 1-2; [0033] teaches the personal safety device 102 attached/mounted to an object).  

Regarding claim 30, Amis in view of Bitoun discloses the blood glucose sensor, blood pressure sensor, pulse sensor and stress sensor of the automated emergency support apparatus in Claim 15 is a red LED, an IR LED, a green LED, a Near Infrared LED, a photodetector set and a set of four electrical sensors ([0048] sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.).  

Regarding claim 31, Amis in view of Bitoun discloses the blood pressure sensor of the automated emergency support apparatus in Claim 15 is a mini-cuff ([0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Amis (US 20140118140 A1) in view of Bitoun (US 20140329214 A1) as applied to claim 15 above, and further in view of Janik (US 6108197 A).

Regarding claim 21, Amis in view of Bitoun discloses the automated emergency support apparatus in Claim 15 further comprises: an inbuilt pressure sensor to track pressure applied by a victimizer and during emergency events (Amis [0052-[0053] teaches the panic feature can be activated by applying pressure to the surface of the personal safety device 102.).   
However, Amis in view of Bitoun does not expressly disclose a belt buckle; a belt comprising an inner foam base to avoid motion errors; and a stickable surface pad and an adhesive surface on tail ends of the belt to fasten the automated emergency support apparatus. Although, Amis [0033] teaches the personal safety device 102 can be a standalone personal safety device, or can be incorporated into a cellular phone, portable music player, keychain, pager, PDA, or other portable communication device. In another embodiment, the personal safety device 102 can be worn (i.e. “a belt”) on the user 100.  
Janik, from a similar field of endeavor, teaches a belt buckle (fig. 3-4 male and female belt latches 005A, 005B); a belt comprising an inner foam (figs. 3-6 flexible compressive foam sheath 006); and a stickable surface pad and an adhesive surface on tail ends of the belt (figs. 5-6; col 8 ln 18-19 A port bezel 323 is adhered to foam sheath 006 with adhesive. Col 8 ln 41-43 Seam surface 046 which run the bottom length of foam sheath 006, are fastened to each other with adhesive.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a belt buckle, a belt comprising an inner foam, and a stickable surface pad and an adhesive surface as suggested bu Janik in the apparatus taught by Amis in view of Bitoun in order to provide a wearable computing device that can be worn on the body (as suggested by Janik col 1 ln 15-17).

Regarding claim 23, Amis in view of Bitoun discloses the apparatus in Claim 21 further has a detachable case comprising: a contact surface comprising the biosensor set to extract biological and health information (Amis [0048] sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.); and a belt hole element to allow the belt (Amis [0033] The personal safety device 102 can be a standalone personal safety device, or can be incorporated into a cellular phone, portable music player, keychain, pager, PDA, or other portable communication device. In another embodiment, the personal safety device 102 can be worn (i.e. “a belt”) on the user 100. Also see Janik fig. 3-4 male and female belt latches 005A, 005B).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Amis (US 20140118140 A1) in view of Bitoun (US 20140329214 A1) and Janik (US 6108197 A) as applied to claim 21 above, and further in view of Hathi (US 20180228234 A1).

Regarding claim 22, Amis in view of Bitoun and Janik discloses the apparatus in Claim 21 further comprises: the pressure sensor (Amis [0052]-[0053] teaches the panic feature can be activated by applying pressure to the surface of the personal safety device 102.).
However, Amis in view of Bitoun and Janik does not expressly disclose a magnetically attractable buckle element; a magnetic buckle element that attracts to the magnetically attractable buckle element; a clamp  magnetically attractable buckle element and the magnetic buckle element; a spring-like hinge attached to the clamp to create a 10 clutching action; and magnetic attraction between the buckle elements and clutching action of the clamp along with the belt to securely fasten the apparatus (fig. 3-4 male and female belt latches 005A, 005B).  
Hathi, from the field of belts, teaches a magnetically attractable buckle element embedded with the pressure sensor; a magnetic buckle element that attracts to the magnetically attractable buckle element; a clamp  magnetically attractable buckle element and the magnetic buckle element; a spring-like hinge attached to the clamp to create a 10 clutching action; and magnetic attraction between the buckle elements and clutching action of the clamp along with the belt to securely fasten the apparatus (figs. A and B; abstract, [0003]-[0004] the Magnetic belt can be adjusted so that it perfectly fits your waist, using its revolutionary new buckle. The magnetic belt's buckle is made of a ferromagnetic metal like iron that clamps down on the magnets in the belt—holding it place. This buckle does not rely on notches or holes, so you can adjust to fit your waist correctly. It also includes a metal tip, that attaches to the magnets in the rest of the belt rather than flapping around. In addition to solving these problems, it also lets you keep small or medium sized metal objects safe on your waist. The magnets in the belt lock the metal objects, making sure you don't lose any more screws or nails while you're working. These improvements get rid of the nuisance associated with a classic belt and make the accessory something useful.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a magnetically attractable buckle element, a magnetic buckle element that attracts to the magnetically attractable buckle element, a clamp  magnetically attractable buckle element and the magnetic buckle element, a spring-like hinge attached to the clamp to create a 10 clutching action, and magnetic attraction between the buckle elements and clutching action of the clamp along with the belt as suggested by Hathi in the apparatus taught by Amis in view of Bitoun and Janik in order to securely fasten the apparatus (as suggested in the abstract and [0003]-[0004] of Hathi).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Amis (US 20140118140 A1) in view of Bitoun (US 20140329214 A1) as applied to claim 26 above, further in view of Hathi (US 20180228234 A1).

 Regarding claim 29, Amis in view of Bitoun discloses the apparatus in Claim 26, but does expressly disclose it further comprises: a free-loop and a fixed magnetic attractable buckle element on a front strap to fasten the apparatus through a movable magnetic clasp on a back strap; and a stopper affixed on the back strap to inhibit the movable clasp from slipping out (Amis [0033] The personal safety device 102 can be a standalone personal safety device, or can be incorporated into a cellular phone, portable music player, keychain, pager, PDA, or other portable communication device. In another embodiment, the personal safety device 102 can be worn (i.e. “a belt”) on the user 100).  
Hathi, from the field of belts, teaches a free-loop and a fixed magnetic attractable buckle element on a front strap to fasten the apparatus through a movable magnetic clasp on a back strap; and a stopper affixed on the back strap to inhibit the movable clasp from slipping out (figs. A and B; abstract, [0003]-[0004] the Magnetic belt can be adjusted so that it perfectly fits your waist, using its revolutionary new buckle. The magnetic belt's buckle is made of a ferromagnetic metal like iron that clamps down on the magnets in the belt—holding it place. This buckle does not rely on notches or holes, so you can adjust to fit your waist correctly. It also includes a metal tip, that attaches to the magnets in the rest of the belt rather than flapping around. In addition to solving these problems, it also lets you keep small or medium sized metal objects safe on your waist. The magnets in the belt lock the metal objects, making sure you don't lose any more screws or nails while you're working. These improvements get rid of the nuisance associated with a classic belt and make the accessory something useful.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a free-loop and a fixed magnetic attractable buckle element on a front strap to fasten the apparatus through a movable magnetic clasp on a back strap, and a stopper affixed on the back strap to inhibit the movable clasp from slipping out as suggested by Hathi in the apparatus taught by Amis in view of Bitoun in order to securely fasten the apparatus (as suggested in the abstract and [0003]-[0004] of Hathi).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to new combination of references including new prior art and 35 USC § 112 being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684